1
2
3
4
5
6
7
8
9                             UNITED STATES DISTRICT COURT
10                          SOUTHERN DISTRICT OF CALIFORNIA
11
12                                               Civ. Case No. 3:19-cv-0748-BTM
         TRAVIS CHELBERG,                        Crim. Case No. 3:09-cr-0365-BTM
13
                                   Petitioner,
14                                               ORDER GRANTING REQUEST
         v.                                      FOR COPY OF DOCKET AND
15
                                                 DENYING REQUEST FOR OTHER
16       FBOP DIRECTOR,                          COURT DOCUMENTS WITHOUT
                                Respondent.      PREPAYMENT
17
18                                               [Civ. Case, ECF No. 28]
19
              Before the Court is Petitioner Travis Chelberg’s pro se motion seeking copies
20
     of the docket for Case No. 3:19-cv-0748-BTM-RBB and the Local Rules of Practice
21
     for the United States District Court for the Southern District of California (the “Local
22
     Rules”). (Civ. Case, ECF No. 28.) Petitioner argues he is entitled to copies of
23
     such documents without (pre)payment because he is purportedly indigent. (Id. at
24
     3.) Yet Petitioner does not explain why his indigency entitles him to free copies of
25
     Court documents.1 See Porter v. Dep't of Treasury, 564 F.3d 176, 180 n.3 (3d Cir.
26
27
28   1
         While Petitioner cites 28 U.S.C. § 753 on the face of his instant motion, that
                                                 1
                                                                              3:19-cv-0748-BTM
                                                                              3:09-cr-0365-BTM
1    2009) (“[T]he granting of [in forma pauperis] status exempts litigants from filing
2    fees only.    It does not exempt litigants from the costs of copying and filing
3    documents; service of documents other than the complaint; costs; expert witness
4    fees; or sanctions.” (internal citations omitted)). Further, he has not demonstrated
5    that he does not have access to the Local Rules, which are available electronically
6    at https://www.casd.uscourts.gov/rules/local-rules.aspx.
7         Upon the foregoing and due consideration, Petitioner’s motion (Civ. Case,
8    ECF No. 28) is GRANTED IN PART, DENIED IN PART. The Clerk is directed to
9    send Petitioner a copy of the docket in Case No. 3:19-cv-748-BTM at no expense.
10   Except as otherwise provided by law, Petitioner must prepay for any other copies
11   he desires.
12        IT IS SO ORDERED.
13
14   Dated: September 19, 2019
15
16
17
18
19
20
21
22
23
24
25
26
27
     provision relates solely to transcripts of Court proceedings. See 28 U.S.C. §
28   753(f).
                                              2
                                                                           3:19-cv-0748-BTM
                                                                           3:09-cr-0365-BTM
